Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 1 of 6 PageID #: 7595




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 TRUSTID, INC.,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )
                                                 )   C.A. No. 18-172 (MN)
 NEXT CALLER INC.,                               )
                                                 )
                Defendant.                       )

                                  MEMORANDUM ORDER

       At Wilmington, this 12th day of July 2021,

       Before the Court is Defendant Next Caller Inc.’s Motion to Compel TRUSTID to Return

Next Caller’s Source Code and for Sanctions (D.I. 283). Plaintiff, TRUSTID, Inc., filed a

response (D.I. 287) and the Court held a teleconference with the parties on July 9, 2021. For the

reasons set forth below, the motion is GRANTED.

       Source code “requires additional protections to prevent improper disclosure because it is

often a company’s most sensitive and most valuable property.” Drone Techs., Inc. v. Parrot S.A.,

838 F.3d 1283, 1300 n.13 (Fed. Cir. 2016). To that end, courts often enact procedures specifically

designed to ensure the confidentiality of source code. See, e.g., DISTRICT OF DELAWARE, Default

Standard for Access to Source Code, available at https://www.ded.uscourts.gov/sites/ded/files/

DefStdAccess.pdf; NORTHERN DISTRICT      OF   CALIFORNIA, Patent Local Rule 2-2 Interim Model

Protective Order at 13–14, available at https://www.cand.uscourts.gov/wp-content/uploads/

forms/model-protective-orders/Interim-Patent-Protective-Order-Rule-2-2.docx.

       This case is no exception. The parties agreed to, and the Court entered, a Protective Order

that contained detailed provisions limiting the handling and use of source code. (E.g., D.I. 46,
Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 2 of 6 PageID #: 7596




§§ 2.7, 6.3(a)–(q)). Nevertheless, over a period of approximately one year, Plaintiff’s counsel

violated multiple source-code-related provisions of that Protective Order.           To address the

violations, Defendant seeks as relief that: 1) the Court order Plaintiff to return Defendant’s source

code or certify its destruction; 2) the Court preclude Plaintiff from using the source code at trial;

and 3) the Court order Plaintiff to pay Defendant’s fees and costs incurred in addressing the

violation and bringing this motion. The Court finds that each of these forms of relief is appropriate.

       “A district court has great discretion when deciding how to enforce violations of its own

orders.” Eagle Comtronics, Inc. v. Arrow Commc’n Lab’ys, Inc., 305 F.3d 1303, 1314 (Fed. Cir.

2002), as amended on denial of reh’g and reh’g en banc (Nov. 1, 2002). The Court understands

that mistakes happen. And certainly not every violation of a Protective Order should be subject to

severe sanction. But here, the violations that occurred were not minor, inadvertent disclosures,

quickly corrected. On the contrary, Plaintiff violated the Protective Order at least six times over a

period of almost one year by: 1) creating an electronic copy of the source code on July 6, 2020;

2) sending that electronic copy to a vendor that had not signed the Acknowledgement and

Agreement to Be Bound by Stipulated Protective Order (which actually violated two provisions of

the Protective Order); 3) failing to maintain a log of all copies; 4) storing an electronic and

apparently unencrypted copy of the source code on Plaintiff’s counsel’s network folder for close

to one year; 5) sending the code to a second vendor that also had not signed onto the Protective

Order in June of this year; and 6) failing to inform Defendant of the disclosures immediately,

instead waiting ten days after the discovery, despite discussing the source code with Defendant’s




                                                  2
Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 3 of 6 PageID #: 7597




counsel and with the Court at the Pretrial Conference, (D.I. 273 at 56:17–23), and discussing the

source code with Defendant further via correspondence, (D.I. 283, Ex. 2 at 1).1

       There is no question that some sanction is appropriate for the violations. Indeed, if the

Court were not to sanction – and sanction severely – the repeated violation of provisions meant to

protect the most sensitive of information, protective orders would be rendered worthless. See

Apple Inc. v. Samsung Elecs. Co., Ltd. CV 11-1846 LHK at 2 (N.D. Cal. Oct. 2, 2013) (protective

orders only work if “confidential information remains confidential because counsel and clients

alike follow court orders. If parties breach this basic rule, the court’s assurances become

meaningless.”) Thus, the issue before the Court is what sanction is merited.

       Plaintiff has already indicated its amenability to paying reasonable fees and costs incurred

by Defendant in addressing the Protective Order violations and bringing this motion. (D.I. 287 at

1). The Court agrees that the payment of reasonable fees and costs is appropriate.2 It is not,

however, sufficient.

       Plaintiff objects to the exclusion of source code at trial as well as requiring the return of

the code prior to trial (such that it cannot be used in the last few days of preparation for trial),

arguing that such a sanction is unwarranted and unsupported by law. In the Third Circuit, courts

weigh the following factors when considering exclusion of evidence: “(1) the prejudice or surprise

in fact of the party against whom the [excluded evidence is offered], (2) the ability of that party to

cure the prejudice, (3) the extent to which waiver of the rule . . . would disrupt the orderly and

efficient trial of the case or other cases in the court, and (4) bad faith or wilfulness in failing to



1
       The Protective Order requires that, in case of unauthorized disclosure, a Receiving Party
       “must immediately: (a) notify the Designating Party.” (D.I. 46, ¶ 11.1).
2
       The Court expects that the parties can agree on an amount. In the event that there is a
       dispute as to the amount of fees, the parties may raise that issue with the Court.

                                                  3
Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 4 of 6 PageID #: 7598




comply with the district court’s order.” Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719

(3d Cir. 1997) (citing Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904–

905 (3d Cir. 1977)).3 In determining whether to exclude evidence, the Court also considers “the

importance of the excluded testimony,” id., mindful of the fact that “exclusion of critical evidence

is an ‘extreme’ sanction, not normally to be imposed absent a showing of willful deception or

‘flagrant disregard’ of a court order by the proponent of the evidence,” Pennypack, 559 F.2d at

905 (cleaned up).

       Here, there is no question that Defendant has been prejudiced.               Its most sensitive

information has been left exposed for almost a year. Although Plaintiff asserts that its multiple

violations did not result in the disclosure of source code to anyone within TRUSTID or to any

person who could put that source code to competitive use, the fact that its conduct did not result in

more severe damage does not mean that Defendant has not suffered harm. And nothing that

Plaintiff (or the Court) can do at this point can remedy that harm. So too allowing TRUSTID to

use the source code at trial – and in effect permitting a company that has proven untrustworthy

with sensitive information to retain possession of it as well as to reference the code in open court

and publish it to the jury at trial – would further expose Defendant’s already compromised

confidential information and risk the orderly and efficient process of the trial.

       Finally, TRUSTID argues that the repeated violations are “not the product of bad-faith

conduct” or willfulness. (D.I. 287 at 3). The Court cannot agree. Although the initial violation

of the Protective Order may have been unintentional, the fact that so many individuals on the team



3
       TRUSTID suggests that Pennypack does not apply to exclusion of evidence for violation
       of a protective order. (D.I. 287 at 3–4). Courts, however, have applied the Pennypack
       factors in addressing exclusion requests for violation of various pretrial orders, including
       violation of a protective order. See Bethea v. Merchants Com. Bank, No. CV 11-51, 2014
       WL 1924740, at *3 (D.V.I. May 14, 2014).

                                                  4
Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 5 of 6 PageID #: 7599




violated so many provisions over such an extended period of time shows a flagrant disregard for

their duty to understand and abide by the Protective Order and is hardly suggestive of good faith.

Nor is the apparently complete disregard of the logging requirement, which, had it been followed,

may have alerted more senior team members to the problems earlier. Finally, the Court finds

Plaintiff’s failure to inform Defendant of the disclosure “immediately” to be particularly troubling

and, indeed, willful and in bad faith. For ten days after the discovery of violations, despite

discussing the source code with Defendant and with the Court at the Pretrial Conference and

discussing the source code with Defendants further via correspondence, Plaintiff remained silent.

Counsel understood that the violations discovered were a serious matter. Indeed the violations

apparently caught the immediate attention of “senior team members” when uncovered. The

violations surely were at the forefront of counsel’s mind. And it is simply not credible to posit

that Plaintiff’s counsel did not purposely withhold the information about the violations in the ten

days between discovery and disclosure (particularly when discussing other source code issues with

Defendant).4

        Further, the Court has doubts about the importance to TRUSTID of using the source code

at trial. Plaintiff initially stated that it did not intend to use source code during its case-in-chief

and was unsure whether it would be used at all. (D.I. 283, Ex. 2 at 1 (June 30 email)). Although

Plaintiff later changed its mind and indicated plans to use the source code during the direct

examination of its expert, (id., Ex. 5 at 2 (July 7 letter)), that the use of the evidence was the subject




4
        Although the investigation may not have been completed, at the very least Plaintiff’s
        counsel knew that multiple violations had occurred. Specifically counsel knew that an
        electronic copy had been made and that it had been sent to vendors who had not signed
        onto the Protective Order. Indeed, prior to the Pretrial Conference, Plaintiff had obtained
        a belated undertaking from one of the vendors who had been sent source code and was
        apparently working to obtain an undertaking from the second.

                                                    5
Case 1:18-cv-00172-MN Document 289 Filed 07/12/21 Page 6 of 6 PageID #: 7600




of such debate suggests that it is not critical. So does TRUSTID’s objection that excluding the

source code would “deprive TRUSTID the ability to put on its infringement case in the most

effective way possible” but not its ability to prove infringement at all. (D.I. 287 at 3 (emphasis

added)). And the Court is also not convinced that publishing the source code to the jury would be

significantly more meaningful than the testimony of experts who relied on that code.

        The Pennypack factors thus weigh in favor of excluding the source code from trial. Even

aside from those factors, however, the Court finds that exclusion of source code and compelling

the return of the code are appropriate based on the Court’s inherent power to control litigation and

impose sanctions appropriate to rectify improper conduct by litigants. See Chambers v. NASCO,

Inc., 501 U.S. 32, 44–45 (1991) (a court’s inherent powers invest the court with discretion to “to

fashion an appropriate sanction for conduct which abuses the judicial process.”). Indeed, not only

did Plaintiff’s careless, reckless, and willful violations of the Protective Order harm Defendant,

they also threaten the credibility of this Court in assuring that sensitive information required to be

produced during discovery will be protected from unwarranted disclosure. This is no small matter,

as without that credibility, the orderly process of many litigations would be jeopardized. Thus, the

Court finds that exclusion of the source code from trial and removing that code from the hands of

the party that treated it so cavalierly is warranted.5




                                                         The Honorable Maryellen Noreika
                                                         United States District Judge




5
        During the July 9, 2021 teleconference, the Court ordered Plaintiff to immediately return
        all copies of the source code or certify that it has been destroyed pending its final ruling on
        Defendant’s motion.

                                                   6
